Case: 1:15-cv-00528-SJD Doc #: 80 Filed: 08/23/21 Page: 1 of 2 PAGEID #: 799

 

United States District Court
Southern District of Ohio

www.chsd.uscourts.gov

Richard W. Nagel, Clerk of Court

Potter Stewart U.S. Courthouse Joseph P. Kinneary U.S. Courthouse Walter H. Rice Federal Building and
U.S. Courthouse
100 East Fifth Street 85 Marconi Boulevard 200 West Second Street
Cincinnati, OH 45202 Columbus, OH 43215 Dayton, OH 45402
§13-564-7500 614-719-3000 937-512-1400
August 23, 2021

Kenneth R. Reed, Attorney, PSC
241 Elm Street
Ludlow, KY 41016

Melissa G. Foster Bird, Esq.

Nelson, Mullins, Riley & Scarborough
949 Third Ave. Suite 200

Huntington, WV 25701

James H. Wettermark, Esq.
Wettermark & Keith, LLC
100 Grandview Place

Suite 530

Birmingham, AL 35243

In re: Wesley R. Davidson v. CSX Transportation, Inc.
Case No.: 1:15-cv-00528

Dear Attorneys Kenneth Reed, James Wettermark, and Melissa Foster Bird:
I have been contacted by Judge Susan Dlott who presided over the above-mentioned case.

Judge Dlott informed me that it has been brought to her attention that while she presided
over the case, she owned stock in CSX Transportation, Inc. Her ownership of stock neither
affected nor impacted her decisions in this case. However, her stock ownership would have
required recusal under the Code of Conduct for United States Judges, and thus, Judge Dlott
directed that I notify the parties of the conflict.
Case: 1:15-cv-00528-SJD Doc #: 80 Filed: 08/23/21 Page: 2 of 2 PAGEID #: 800

Page 2 of 2

Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee,
provides the following guidance for addressing disqualification that is not discovered until after a
judge has participated in a case:

[A] judge should disclose to the parties that facts bearing on
disqualification as soon as those facts are learned, even though
that may occur after entry of the decision. The parties may
then determine what relief they may seck and a court (without
the disqualified judge) will decide the legal consequence, if
any, arising from the participation of the disqualified judge

in the entered decision.

Although Advisory Opinion 71 contemplated disqualification after a Court of Appeals
oral argument, the Committee explained “[s]imilar considerations would apply when a judgment
was entered in a district court by a judge, and it is later learned that the judge was disqualified.”

With Advisory Opinion 71 in mind, you are invited to respond to Judge Dlott’s disclosure
of a conflict in this case. Should you wish to respond, please submit a response on or before
September 10, 2021. Any response will be considered by another judge of this court without the
participation of Judge Dlott.

Sincerely,
Gilde ag

Richard W. Nagel
Clerk of Court
